DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on December 17, 2021 is acknowledged.
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
341 (pg. 4, line 11)
322 (pg. 4, line 13)
325 (pg. 4, line 18)
115 (pg. 4, line 30)
140 (pg. 5, line 1)
160 (pg. 5, line 2)
301 (pg. 16, line 28)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “120” has been used to designate both loop structures (pg. 4, line 30) and openings (pg. 5, line 2).  
reference character “310” has been used to designate both a side view (pg. 4, line 7) and a separator plate (pg. 16, line 30).  
reference character “320” has been used to designate both a cathode gas collection volume (pg. 4, lines 7-8) and an anode collector (pg. 16, line 32).  
reference character “330” has been used to designate both an anode surface (pg. 16, line 33) and a plurality of baffles (pg. 4, line 8).  
reference character “340” has been used to designate both cathode (pg. 4, line 10) and an electrolyte matrix (pg. 16, line 31).  
reference character “350” has been used to designate both separator plate (pg. 4, line 10) and a cathode (pg. 16, line 30).  
reference characters "115" (pg. 4, line 30) and "120" (pg. 5, line 2) have both been used to designate openings.
The drawings are objected to because the meaning of "SRNG" in Figures 7 and 8 is unclear and is not described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
365 in Figure 3
380 in Figure 3
392 in Figure 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. (US 2006/0269830) in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”), cited in the Information Disclosure Statement submitted September 7, 2021 and Takada et al. (US 2006/0204806).
Regarding Claim 1, Johnsen et al. teaches a method for producing electricity in a molten carbonate fuel cell (Para. [0004] and Claim 17) comprising an anode gas passing through the anode side (i.e. introducing an anode input stream) comprising H2 (Para. [0052]) into a pocket area (Fig. 2, #114a) (i.e. an anode gas collection volume) being defined by an anode electrode (Fig. 2, #104) (i.e. anode electrode surface) a first separator plate (Fig. 2, #112a), an anode current collector (Fig. 2, #108) providing support between the anode surface and the separator plate (Para. [0031]), a cathode gas passing through the cathode side (i.e. introducing a cathode input stream) comprising O2 and CO2 (Para. [0052]) into a pocket area (Fig. 2, #114b) (i.e. a cathode gas collection volume) being defined by a cathode electrode (Fig. 2, #106) (i.e. cathode electrode surface) a second separator plate (Fig. 2, #112b), a cathode current collector (Fig. 2, #110) providing support between the cathode surface and the separator plate (Para. [0031]), wherein electrolyte is transferred in range of about 30% to about 100% (Para. [0056]-[0059]) (i.e. overlapping with a transference of 0.97 or less), the average current density is 160 mA/cm2 (i.e. 60 mA/cm2 or more) (Para. [0052]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Johnsen et al. does not explicitly teach the anode and cathode exhaust compositions or the cathode gas collection volume.
However, Campanari et al. teaches a molten carbonate fuel cell (abstract; pg. 773, col. 2, lines 37-45) wherein an anode exhaust gas comprises H2, CO and CO2 (Fig. 1) and a cathode exhaust gas (stream 3 in Figure 2) comprises 1.5% CO2, 11.1% O2 and 9.0% H2O (Table 3) (within the claimed composition range of the instant claim).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen et al. to incorporate the teaching of the exhaust compositions of Campanari et al., as the material balances would provide high efficiency and low energy consumption  (pg. 773, Col. 2, lines 28-33).
	Johnsen et al. as modified by Campanari et al. does not explicitly teach baffles in contact with the second separator plate.
	However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) in contact with a separator plate (Fig. 11, #41) wherein the baffle has an area smaller than that of the cross section of the passage so as to be orthogonal to the passage (Para. [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. further teaches the electrolyte is transferred in range of about 30% to about 100% (Para. [0056]-[0059]) (i.e. overlapping with a transference of 0.95 or less).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 3, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. as modified by Campanari et al. does not explicitly teach baffles reducing the unblocked flow cross-section by 25% to 80%.
	However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) wherein the baffle has an area smaller than that of the cross section of the passage and is orthogonal to the passage (Para. [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al., as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]). Thus, the volume one or more baffles reduces of an unblocked flow-cross section of the cathode gas collection volume (in this case 25% to 80%) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and modifying the amount of the unblocked flow cross-section reduced by the baffles is optimization involving only routine skill in the art (as it would optimize thermal efficiency). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Regarding Claim 4, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
Takada et al. further teaches the  baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) in contact with a second separator plate (Fig. 11, #41) wherein the baffle is orthogonal to the passage (Para. [0105[) (i.e. the baffle is aligned substantially perpendicular to the direction of flow in the cathode gas collection volume).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al., as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]). 
Regarding Claim 5 and 6, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. does not explicitly teach the open area of the cathode surface.
However, Johnsen et al. teaches molten carbonate fuel cells include pores in the cathode which store carbonate electrolyte wherein a maximum amount of electrolyte allowed is limited because excess electrolyte in the fuel cell results in poor cell 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 7, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
	Johnsen et al. as modified by Campanari et al. does not explicitly teach the cathode collector comprises one or more baffles.
However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising a cathode collector (Fig. 3, #83) comprising baffles (Fig. 11, #85) (Para. [0104-0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al. (wherein the cathode collector comprises baffles), as it would cause turbulence in air flowing 
Regarding Claim 8, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
	Johnsen et al. as modified by Campanari et al. does not explicitly teach baffles in contact with the second separator plate.
	However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) in contact with a separator plate (Fig. 11, #41) wherein the baffle has an area smaller than that of the cross section of the passage so as to be orthogonal to the passage (Para. [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al. (wherein the baffle is attached to the second separator plate), as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]).
Regarding Claim 9, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. does not teach a cathode input stream of 5.0 vol% or less or a composition of a cathode exhaust.
2 (i.e. 5.0% or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen et al. to incorporate the teaching of the cathode input stream composition of Campanari et al., as the material balances would provide high efficiency and low energy consumption  (pg. 773, Col. 2, lines 28-33).
Regarding Claim 11, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1.
Johnsen et al. further teaches a utilization of fuel (i.e. fuel utilization in the anode) at 75% (i.e. 60% or more).
Regarding Claim 12, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1.
Johnsen et al. does not explicitly teach the anode exhaust composition.
However, Campanari et al. teaches a molten carbonate fuel cell (abstract; pg. 773, col. 2, lines 37-45) wherein an anode exhaust gas comprises 6.2% H2 (i.e. 5.0 vol % or more) and a combined concentration of H2 and CO of 10.3% (stream 11, Figure 2, Table 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Johnsen et al. (US 2006/0269830) in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”), cited in the Information Disclosure Statement submitted September 7, 2021 and Takada et al. (US 2006/0204806) as applied to claim 1 above, and further in view of Berlowitz et al. (US 2014/0260310).
Regarding Claim 10, Johnsen et al. as modified by Campanari et al. and Takada et al. teaches all of the elements of the invention in claim 1.
Johnsen et al. does not teach a voltage drop of a voltage of the electric generated in the fuel cell.
However, Berlowitz et al. teaches a molten carbonate fuel cell with an output voltage of generate electricity of about 0.7 V (i.e. the electricity is generate at a voltage of 0.55 V or more) (Para. [0035]).
The combination of generating electricity at a voltage of 0.7 V as taught by Berlowitz et al. , with Johnsen et al. would yield the predictable result of providing a molten carbonate fuel cell generating electricity (Para. [0012]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine generating electricity at a voltage of 0.7 V as taught by Berlowitz et al. , with Johnsen et al., as the combination would yield the predictable result of providing a molten carbonate fuel cell generating electricity (Para. [0012]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729